By the Court.
This is an action of tort to recover compensation for personal injuries received by falling upon a public sidewalk.
There was evidence tending to show that at the end of a brick sidewalk there were cobblestones, and then a dirt *545sidewalk, and that at or near this place there was a space about six inches deep; and that at the time of the plaintiff’s injury snow and ice covered the whole sidewalk; that there was “ quite a lot of ice there ”; and that she slipped upon the ice. It was a question of fact whether the sidewalk, apart from the snow and ice, was defective. Williams v. Winthrop, 213 Mass. 581. Hamlet v. Watertown, 248 Mass. 473. Lamb v. Worcester, 177 Mass. 82. It was also a question of fact whether the ice was the sole cause of the injury or whether the defective condition of the sidewalk when free from snow and ice was a contributing cause of the accident. Newton v. Worcester, 174 Mass. 181. Naze v. Hudson, 250 Mass. 368. It was proper to submit the case to the jury.

Judgment for the plaintiff on the verdict.